DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
                                              Response to Amendment
Amendment received on 6/21/2022 is acknowledged and entered. Claim 1 has been amended. Claims 1-21 are currently pending in the application. 
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
	Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for coordinating buyer-initiated personalized offer requests satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of coordinating in real-time buyer-initiated personalized offer requests. The claim recites:
	1. A method in a data processing system for buyer-initiated personalized real-time offer requests, comprising:
	obtaining, by a server, setup information of articles from a plurality of first application programs running on a plurality of seller computing devices of a plurality of sellers, wherein the sellers provide the setup information through a first graphical user interface on the seller computing device;
	storing the setup information to a non-transitory storage device:
	receiving, by the server, from the first application programs running on the plurality of seller computing devices of the plurality of sellers, parameters associated with the articles, wherein the sellers provide the parameters through the first graphical user interface on the seller computing devices;
	storing the parameters in the non-transitory storage device;
	obtaining, by the server, first notification preferences from the first application programs running on a plurality of seller computing devices of the plurality of sellers, wherein the sellers provide the first notification preferences through the first graphical user interface on the seller computing device;
	obtaining, by a server, second notification preferences from a second application program running on a buyer computing device of a buyer, wherein the buyer provides the second notification preferences through a second graphical user interface on the buyer computing device;
	receiving, by the server, from the second application programs running on the buyer computing device of the buyer, a personalized offer request, wherein the buyer provides the personalized offer request through the second graphical user interface on the buyer computing device;
	determining, by the server, a first set of sellers from the plurality of sellers that are available to respond in real-time to the personalized offer request based on at least one of the setup information of the articles;
	providing information regarding the determined first set of sellers to the buyer through the second application program on the buyer computing device;
	receiving, from the second application program of the buyer, an offer request for one or more sellers of the determined first set of sellers;
	determining in real-time offers for the one or more sellers selected by the buyer, based on at least one of the setup information of the articles, the parameter associated with the articles, the personalized offer request, the first notification preference, and the second notification preference;
	notifying, by the server, the one or more sellers of the offer request and the determined offers in real-time through the first application programs wherein the server provides the offer request in a standard format;
	customizing the determined offer by the seller via the first application program on the seller’s computing device within a time interval;
	receiving, by the server, approved offers from the first application programs running on the seller computing devices of the one or more sellers, wherein the approved offers are selected by the buyer in real-time;
	storing the approved offers in the non-transitory storage device;
	notifying the buyer in real-time through the second application program running on the buyer’s computing device about the approved offers received from the one or more sellers in real-time;
	receiving, by the server, a selection of an approved offer from the second application program running on the buyer computing device of the buyer, wherein the buyer provides the selection through the second graphical user interface on the buyer computing device; and
	notifying, by the server, the seller of the selected approved offer by the buyer through the first application program on the seller computing device.

The limitation of obtaining; receiving; storing; determining; providing; receiving; determining; notifying; customizing; receiving; storing; notifying; receiving and notifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “obtaining”; “receiving”; etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection).  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the recited steps could be understood as a broker communicates with buyers and sellers and helps to present offers from the buyers to interested sellers regarding available products. Thus, aside from the general technological environment (addressed below), it covers purely mental processes or certain methods of organizing human activity, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	Specifically, regarding determining and customizing steps,- processing the data and to outputting the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “received offer request from the buyer”) to generate additional information (e.g., “offers for the one or more sellers”). See id.
	As per obtaining; receiving; storing and notifying limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring article-related information presented to a user based on, e.g., user data or user performance data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing article-related information information of a shared activity, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction).  All these cases also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
Further, merely combining several abstract ideas does not render the combination any less abstract. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).  Thus, adding one abstract idea (receiving or outputting offers to or from buyers and sellers) to another abstract idea (determining an offer) does not render the claim non-abstract.”
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the recited steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, processing, and outputting data. As per obtaining; receiving; storing and notifying
limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The steps are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of receiving, storing, comparing, and outputting data. These components are not explicitly recited and therefore must be construed at the highest level of generality. The background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component. Specifically, the Specification discloses (emphasis added): 
[0020] …In particular embodiments, network 110 may include one or multiple networks such as the Internet, a telecommunications network, a satellite network, a cable network, local area networks (LANs), wide area networks (WANs), and/or any other appropriate networks.   

[0021] …  As used herein, the term `computing device,` as in `seller computing device` and `buyer computing device,` refers to some electronic device, such as a mobile phone, a desktop computer, a terminal, etc. with ability to transmit and receive data via network 110.  

[0052] …The exemplary server computer system 510 represents the server 120 of FIG. 1.  One or more servers 510 may carry out the methods described herein as computer code.  One or more processors 520, which may be general purpose processors or a special purpose processors, are connected to a bus 550.

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, comparing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of “initiating a personalized offer request with multiple sellers in an efficient manner” is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Also, “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “wherein the sellers provide the setup information through a first graphical user interface on the seller computing device;” and “wherein the buyer provides the second notification preferences through a second graphical user interface on the buyer computing device;” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and are not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 2-21 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-21 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-21 are also directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2015/0371324 A1) in view of Walker et al. (US 7,386,508 B1).
	Claim 1.  Kumar discloses a method, comprising:
	Obtaining, by the server, setup information of articles from a plurality of sellers; Figs. 3 and 10; [0048]; [0062]; [0086]. Kumar further discloses: Buyers 10 and sellers 19 may use different online and offline communication interfaces to communicate with central controller 15 [0062], thereby disclosing/suggesting: a plurality of first application programs running on a plurality of seller computing devices of a plurality of sellers, wherein the sellers provide the setup information through a first graphical user interface on the seller computing device;
	storing the setup information to a non-transitory storage device; [0048]; [0062];
	receiving, by the server, from the plurality of sellers, parameters associated with the articles; Fig. 10; [0062]; [0072]; [0111]; Kumar further discloses: Buyers 10 and sellers 19 may use different online and offline communication interfaces to communicate with central controller 15 [0062], thereby disclosing/suggesting: the first application programs running on the plurality of seller computing devices of the plurality of sellers, parameters associated with the articles, wherein the sellers provide the parameters through the first graphical user interface on the seller computing devices;
	storing the parameters in the non-transitory storage device; [0062]; [0072]; [0111]
	obtaining, by the server, notification preferences from the plurality of sellers and a buyer; [0079]; [0135]; Kumar: Buyers 10 and sellers 19 may use different online and offline communication interfaces to communicate with central controller 15 [0062], thereby disclosing/suggesting: the first application programs running on a plurality of seller computing devices of the plurality of sellers, wherein the sellers provide the first notification preferences through the first graphical user interface on the seller computing device; a second application program running on a buyer computing device of a buyer, wherein the buyer provides the second notification preferences through a second graphical user interface on the buyer computing device;
	receiving a personalized offer request from the buyer (accepting search details for a personalized offer request from buyer); [0016]; [0068]; Kumar: Buyers 10 and sellers 19 may use different online and offline communication interfaces to communicate with central controller 15 [0062], thereby disclosing/suggesting: the second application programs running on the buyer computing device of the buyer, a personalized offer request, wherein the buyer provides the personalized offer request through the second graphical user interface on the buyer computing device;
	Kumar further teaches: “The present invention thus provides a buyer the ability to solicit highly competitive bid offers for a product from multiple seller devices in a secure manner on a real-time basis” [0015], and “This variable indicates to the central controller if seller 19b wants to receive real-time bid offer notifications or not.” [0135], thereby at least suggesting that all steps and communications disclosed in Kumar are conducted in real-time. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include said “real-time” limitation, for the benefit of providing convenience to the participants, and ensuring not to miss an urgent offer. 
	While Kumar discloses:
	determining sellers that are available to respond to the personalized offer request (sellers subscribing for the product keywords out of all sellers) based on at least one of the setup information of the articles; [0070], thereby suggesting a “determining” step, and
	receiving bid offer responses from seller devices 18 in real time [0015]; [0019]; [0070]; [0135], thereby suggesting providing information regarding the determined first set of sellers to the buyer, through the second application program on the buyer computing device; (Kumar; [0062])
	Kumar does not explicitly teach that said determining includes determining, a first set of sellers from the plurality of sellers, and providing information regarding the determined first set of sellers to the buyer, which is disclosed in Walker et al. (Walker) (C. 8, L. 27-30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Walker, because it would advantageously provide a method and apparatus for processing conditional purchase offers in a manner that reduced the 
concerns of sellers. Said concerns, for example, if the seller does not accept a reasonable offer, another seller probably will; or the seller may feel compelled to accept unusually low offer prices out of fear that another seller may gain the repeat business of the customer, as specifically stated in Walker (C. 2, l.63 – C. 3, L. 10)
 	Kumar, as modified by Walker, further teaches:
	receiving, from the second application program of the buyer (Kumar; [0062]), an offer request for one or more sellers of the determined first set of sellers; Fig. 2; [0015]; [0060]; [0068]; [0069]; [0071] (the purchase intent quantification from the buyer)
	determining in real-time [0015]; [0135] offers for the one or more sellers selected by the buyer; based on at least one of the setup information of the articles, the parameter associated with the articles, the personalized offer request, the first notification preference, and the second notification preference; [0015]; [0017]; [0069]; [0070]; [0071]; [0110] (accepting a seller’s offer)
	notifying, by the seller, the one or more sellers of the offer request and the determined offers in real time; [0015]; [0019]; [0062]; [0067]; [0072]; [0135] (central controller 15 may also create a binding purchase agreement between buyer 10 and seller 19a) through the first application programs wherein the server provides the offer request in a standard format; (Kumar; [0062])
	customizing the determined offer by the seller via the first application program on the seller’s computing device within a time interval; [0080] (automatically customize 
seller 19a's bid offer in response to a bid offer request received from buyer 10a.) [0096]; [0111]; [0131]
	receiving, by the server, approved offers from the first application programs running on the seller computing devices (Kumar; [0062]) of the one or more sellers, wherein the approved offers are selected by the buyer in real-time; [0015]; [0019]; [0069]; [0070]; [0080]; [0135]
	storing the approved offers in the non-transitory storage device; [0015]; [0019]; [0069]; [0070]; [0135]
	notifying the buyer in real-time through the second application program running on the buyer’s computing device (Kumar; [0062]) about the approved offers received from the one or more sellers in real-time; [0015]; [0019]; [0067]; [0069]; [0070]; [0135]
	receiving, by the server, a selection of an approved offer from the second application program running on the buyer computing device of the buyer, wherein the buyer provides the selection through the second graphical user interface on the buyer computing device; [0015]; [0019]; (Kumar; [0062]) and 
	notifying, by the server, the seller of the selected approved offer by the buyer through the first application program on the seller computing device.  [0015]; [0019]; (Kumar; [0062])  
	
 	Claim 5.  The method of claim 1, wherein the articles comprise a product sold or a service provided by the plurality of seller. Kumar, [0015]; [0019]
 	
	Claim 9.  The method of claim 1, wherein the personalized offer request comprises at least one of article description, article quantity, purchase time, buyer location, seller name and seller location. Kumar, [0019]
 	Claim 11.  The method of claim 1, wherein determining the first set of sellers comprises only sellers providing offers with a price below a configured maximum value. Kumar, [0052]; [0069]; [0084]; [0095]; [0110]

 	Claim 12.  The method of claim 1, wherein determining the first set of sellers comprises only sellers providing offers with a discount level above a configured minimum value. Kumar, [0052]; [0104]; [0108]; [0110]; [0113]
  
	Claim. 14.  The method of claim 1, wherein determining offers for one or more sellers comprises calculating suggested pricing information of the article for the seller. Same rationale as applied to claim 1.
 
	Claim 16.  The method of claim 1, wherein determining offers for one or more sellers comprises adding supplemental information regarding offers from other sellers. Same rationale as applied to claim 1.

 	Claim 17.  The method of claim 1, wherein said determining offers for one or more sellers comprises adding supplemental information regarding offer inventory information. Same rationale as applied to claim 1.

	Claim 19.  The method of claim 1, wherein the selection further comprises an indication of whether the approved offer is one of accepted, canceled, and ignored. Kumar, [0015]; [0019]; [0069]
	Claims 2-4, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Dolen (US 2016/0239908 A1).
	Claim 2.  The method of claim 1, Kumar does not explicitly teach wherein said real-time is one minute, which is disclosed or suggested in Dolen. [0065] (In various embodiments, in an instant auction, one or more instant bids are placed for an amount of time so as to satisfy seller criteria, thus the instant bids are not literally instant but rather are briefly active in the reverse auction.  As a non-limiting example, the amount of time comprises one or more femtoseconds, picoseconds, nanoseconds, microseconds, milliseconds, and/or seconds.  In further or additional embodiments, satisfying the seller 
criteria requires satisfying a subset of the seller criteria specified by the buyer.  In further or additional embodiments, one or more time periods in the auction to bid comprise one or more seconds, minutes, hours, weeks, months, quarters, and/or years.)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Dolen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 3.  The method of claim 1, Kumar does not explicitly teach wherein said real-time is less than one minute, which is disclosed or suggested in Dolen. [0065] (In various embodiments, in an instant auction, one or more instant bids are placed for an amount of time so as to satisfy seller criteria, thus the instant bids are not literally instant but rather are briefly active in the reverse auction.  As a non-limiting example, the amount of time comprises one or more femtoseconds, picoseconds, nanoseconds, microseconds, milliseconds, and/or seconds.  In further or additional embodiments, satisfying the seller criteria requires satisfying a subset of the seller criteria specified by the buyer.  In further or additional embodiments, one or more time periods in the auction to bid comprise one or more seconds, minutes, hours, weeks, months, quarters, and/or years.)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Dolen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Claim 4.  The method of claim 1, Kumar does not explicitly teach wherein said near real-time is greater than one minute, which is disclosed or suggested in Dolen. [0065] (In various embodiments, in an instant auction, one or more instant bids are placed for an amount of time so as to satisfy seller criteria, thus the instant bids are not literally instant but rather are briefly active in the reverse auction.  As a non-limiting example, the amount of time comprises one or more femtoseconds, picoseconds, nanoseconds, microseconds, milliseconds, and/or seconds.  In further or additional embodiments, satisfying the seller criteria requires satisfying a subset of the seller criteria specified by the buyer.  In further or additional embodiments, one or more time periods in the auction to bid comprise one or more seconds, minutes, hours, weeks, months, quarters, and/or years.)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Dolen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Claim 10.  The method of claim 1, Kumar does not specifically teach wherein the personalized offer request comprise a personal message to the seller from the buyer, which is disclosed in Dolen. [0191]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Dolen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Claims 13 and 18.  Kumar does not specifically teach that receiving the offer request and/or approved offers are required within a selected time interval, which is disclosed or suggested in Dolen.  [0009]-[0011]; [0015]-[0017]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Dolen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Johnson et al. (US 2014/0279129 A1).
	Claims 6 and 7.  While Kumar does not specifically teach: wherein the 
parameters associated with the articles comprise a change in price of the one of the articles by a percentage amount from a standard listing price, and/or wherein the 
parameters associated with the articles comprise a change in price of one of the articles by an absolute amount from a standard listing price by the seller, Johnson et al. (Johnson) discloses that sellers can change any of the parameters of the offer including price. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Further, Kumar discloses “percentage” limitation [0095].
	Alternatively, as per “percentage” or “absolute amount” limitations, the Specification does not disclose specific advantages of using said price adjustment techniques compare to prior art. Without disclosing of said specific advantages, it appears that using any particular price adjustment techniques would be obvious matter of design choice for the benefit of addressing local business goals. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited “percentage” and/or “absolute amount” limitations, for the benefit of addressing local business goals. Alternatively, 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Official Notice, as evidenced by Breakey (US 2016/0267541 A1) and/or Howard (US 2017/0140441 A1) and/or Morris (US 2018/0025402 A1).
 	Claim 8.  While Kumar does not specifically teach that the notification includes at least one of push notification or pull notification, Official notice is taken that it is old and well-known in the art to utilize push notification or pull notification. For example,
geolocation based notifications enable the app to access the user's location setting, and developers, marketers and IT can send notifications based on that information. (e.g. the Yelp mobile app notifies users about new restaurants in their area). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, because it would advantageously allow a user’s mobile device to receive a message without 
requiring specific applications on the mobile device to be open, and would allow the mobile device to receive and display text message alerts even when the device's screen is locked and the application that is pushing the notification is closed.  
	Alternatively, utilize push notification or pull notification for notifying buyers and seller about offers is well known, as shown in Breakey [0406]; Howard [0038], and/or Morris [0077]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Breakey, Howard and/or Morris, because it would advantageously allow the buyers and sellers to target each other based on their geolocations and display the offers on their mobile devices, as specifically stated in Morris [0077].

	 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Rellas et al. (US 2015/0186963 A1).
	 Claim 15.  The method of claim 1, wherein said determining offers for the one or more sellers comprises adding supplemental information regarding buyer's purchase history Kumar, [0012]; [0076]. Kumar does not specifically teach that said information  
comprising of average spent over a selected time duration, which is disclosed or suggested in Rellas et al. (Rellas) [0306]; [0307] (sellers consider buyers with certain purchase history and average purchase amount in the past) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed and suggested in Rellas, for the benefit of confirming that the product is one that the buyer may or may not be entitled to receive, as specifically stated in Rellas. [0003]

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Milne et al. (US 2011/0238497 A1)
	Claim 20. Kumar does not specifically teach automatically generating an offer when the one or more sellers do not respond to the offer request within a predetermined time period, which is disclosed in Milne et al. (Milne) [0013]; [0018]; cl. 7 and 17. (decreasing the market price by a second predetermined value, responsive to 
identifying the user as a returning user and determining the user has not placed an offer bid within a first predetermined time period)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Milne, for the benefit of providing a dynamic pricing engine and user-specific market price adjustments to match demand, as specifically stated in Milne [0007].
	Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Milne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Walker and further in view of Imrey et al. (US 2011/0178860 A1).
	Claim 21. Kumar discloses that the any offer can be rejected. Further, Imrey et al. (Imrey) discloses that the approved offer and the selected offer are non-binding. [0180].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include the recited limitations, as disclosed in Imrey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicants argues that neither of the cited references Kumar and Walker et al. nor their combination teach or suggest a “real-time” limitation, thereby not disclosing “determining …a first set of sellers from the plurality of sellers that are available to respond to the personalized offer request in real-time”, and “notifying the buyer about the approved offers in real-time” as recited in claim 1.
The Examiner respectfully disagrees and maintains that Walker explicitly discloses that sellers can be selected/determined based on the type of product specified by the offer (personalized offer). (C. 8, L. 27-30). As per real-time limitation, Kumar explicitly teaches “The present invention thus provides a buyer the ability to solicit highly competitive bid offers for a product from multiple seller devices in a secure manner on a real-time basis” [0015], and “This variable indicates to the central controller if seller 19b
wants to receive real-time bid offer notifications or not.” [0135], thereby at least suggesting that all steps and communications disclosed in Kumar are conducted in real-time.

	Applicant argues that Walker does not teach “available to respond to the personalized offer request”.
	The Examiner clarifies, that while Kumar discloses: determining sellers that are available to respond to the personalized offer request (sellers subscribing for the product keywords out of all sellers) based on at least one of the setup information of the articles; [0070], thereby suggesting a “determining” step, and receiving bid offer responses from seller devices 18 in real time [0015]; [0019]; [0070]; [0135], thereby suggesting providing information regarding the determined first set of sellers to the buyer, Kumar does not explicitly teach that said determining includes determining a first set of sellers from the plurality of sellers, which is disclosed in Walker et al. (Walker) (C. 8, L. 27-30).

	Applicant argues that the buyer in Walker does not request an offer from the seller.
	The Examiner respectfully points out that Kumar discloses the recited limitation. 
Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicants argues that, with respect to claim 20, Milne does not disclose a predetermined time period, or “automatically generating an offer when the one or more sellers do not respond to the offer request within a predetermined time period.”
In response the Examiner respectfully points out that Milne discloses “decreasing the market price … responsive to … determining the user has not placed an offer bid within a first predetermined time period.” [0013] As per Applicant’s argument that Milne does not disclose automatically providing an offer by seller to buyer, it is noted that Kumar as modified by Walker discloses the recited limitation. Kumar; [0015]; [0017]; [0069]; [0070]; [0071]; [0110]. Walker; C. 8, L. 27-30.

	Further, in response to Applicant’s argues that the claims are not directed to an abstract idea, because the claimed method is performed by a physical machine, it is noted that the claimed method utilizes generic processors, no new machinery being necessary; the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)). Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. As per additional elements and their combination – there is not improvement in the functioning of a computer or improvement of any other technology. Their collective functions merely provide conventional computer implementation, such as manipulation and communication of data.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).

In response to the argument that the recited step could not be performed in the human mind, the Examiner respectfully maintains that the recited steps are nothing more than mere manipulation or reorganization of data, and the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. For example, but for the “by a processor” language, the recited steps could be understood as an intermediary communicates with buyers and sellers and helps to present offers from the buyers to interested sellers regarding available products. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   

	In response to the argument that the claims at issue integrate the abstract idea into a practical application, the Examiner respectfully maintains that this judicial exception is not integrated into a practical application, because the additional elements are recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	
Further, regarding Example 42 argument, the Examiner respectfully maintains that claim 1 in the Example as a whole integrates the method of organizing human activity into a practical application, because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user (e.g. converting updated information that was input by a user in a non-standardized form to a standardized format). However, contrary to Example 42, claim 21 of the current application merely describes how to “apply” the concept of receiving, storing, comparing and outputting data in a computer environment. The claimed computer components are recited at high level of generality and are merely invoked as tools to perform communication offers between buyers and sellers. There is no converting updated information that was input by a user in a non-standardized form to a standardized format as required in the Example. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	Applicant further argues that the present claims present a specific and valuable improvement to the functioning of a computer and the technology. Users can shop and purchase electronically much more efficiently, avoiding broadcast processes that waste time, or processes that take a lot of time.
The Examiner respectfully disagrees. The recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Specifically, while the system would require a processor and memory in order to perform basic computer functions of receiving, storing, comparing, and outputting data, the Examiner notes that the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component. Specifically, the Specification discloses (emphasis added): 
[0020] …In particular embodiments, network 110 may include one or multiple networks such as the Internet, a telecommunications network, a satellite network, a cable network, local area networks (LANs), wide area networks (WANs), and/or any other appropriate networks.   

[0021] …  As used herein, the term `computing device,` as in `seller computing device` and `buyer computing device,` refers to some electronic device, such as a mobile phone, a desktop computer, a terminal, etc. with ability to transmit and receive data via network 110.  

[0052] …The exemplary server computer system 510 represents the server 120 of FIG. 1.  One or more servers 510 may carry out the methods described herein as computer code.  One or more processors 520, which may be general purpose processors or a special purpose processors, are connected to a bus 550.

Accordingly, Applicant did not invent a new type of computer, but, like everyone else, programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The Examiner notes that contrary to Enfish, where Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of “initiating a personalized offer request with multiple sellers in an efficient manner” is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 21 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/27/2022